                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA

 BOBBY JO ROSINBAUM and
 ROBERT WILLIAM MORGAN, JR.,
 individually and on behalf of all similarly
 situated individuals,

                        Plaintiffs,
                                                           Civ. A. No. 7:16-cv-00233-FL
                v.
                                                     ORDER GRANTING DEFENDANTS’
 FLOWERS FOODS, INC., and                             UNOPPOSED MOTION TO SEAL
 FRANKLIN BAKING CO., LLC,                                    EXHIBITS

                        Defendants.


       THIS MATTER IS BEFORE THE COURT on Defendants Flowers Foods, Inc., and

Franklin Baking Co., LLC’s Unopposed Motion to Seal Exhibits. Defendants have asked this

Court to seal certain exhibits provisionally filed under seal by Plaintiffs in connection with their

Motion for Class Certification. Plaintiffs have represented they do not oppose the motion.

       The Court notes at the outset that, because Defendants have not submitted this exhibit in

connection with a dispositive motion, the First Amendment right of public access does not apply.

See In re Policy Mgmt. Sys. Corp., 67 F.3d 296 (4th Cir. Sept. 13, 1995) (table). As such, this

exhibit “[is] subject to a common law right of access by the public.” Boykin Anchor Co. v. Wong,

Civ. No. No. 5:10-cv-00591-FL, 2013 U.S. Dist. LEXIS 63345, at *2 (E.D.N.C. May 3, 2013)

(citing Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178 (4th Cir. 1988)).

       The common-law right of access to court documents may be overcome when

“‘countervailing interests heavily outweigh the public interest in access.’” Boykin Anchor, at *2

(quoting Va. Dep’t of State Police v. The Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004)). One such

countervailing interest sufficient to overcome the common-law right of access is a party’s right to




          Case 7:16-cv-00233-FL Document 410 Filed 12/29/20 Page 1 of 3
protect confidential business information. 360 Mortg. Grp., LLC v. Stonegate Mortg. Corp., No.

5:14-CV-00310-F, 2016 U.S. Dist. LEXIS 124469, at *3 (E.D.N.C. Sept. 14, 2016) (“[T]he need

to keep proprietary business information confidential is often a sufficiently compelling

justification for sealing judicial documents.”); see also, e.g., Morris v. Cumberland Cnty. Hosp.

Sys., Inc., No. 5:12-CV-629-F, 2013 U.S. Dist. LEXIS 165063, at *8 (E.D.N.C. Nov. 13, 2013)

(observing that “the need to keep confidential proprietary business information or trade secrets

may constitute a ‘higher value’ that can overcome both the common law and the First Amendment

rights of access in appropriate circumstances”); Minogue v. Modell, 2011 U.S. Dist. LEXIS 33767,

*12 (D.Md. 2011) (“Tax returns frequently are protected from public disclosure.”)).

        In applying the less-stringent standard under the common-law right of access, the Court

has carefully considered the prerequisites for a motion to seal as set forth in In re Knight Publishing

Company, 743 F.2d 231 (4th Cir. 1984), and Stone v. University of Maryland Medical System

Corp., 855 F.2d 178, 179–80 (4th Cir. 1988), and concludes that the Defendants have satisfied the

necessary requirements. The public has been provided notice of the request to seal and interested

parties were allowed a reasonable opportunity to object. Defendants publicly filed their motion to

seal and memorandum in support.

        Upon review of the Proposed Sealed Documents and Defendants’ motion to seal, the Court

concludes that the exhibit contains confidential business information is subject to the Stipulated

Protective Order in this matter. The interest in protecting this confidential information is sufficient

to outweigh the public right to access. The Court therefore concludes that this exhibit should be

filed under seal, and finds that no less drastic alternatives exist.




                                                   2

          Case 7:16-cv-00233-FL Document 410 Filed 12/29/20 Page 2 of 3
       Upon review of the matter, Defendants’ Unopposed Motion to Seal Exhibits is GRANTED,

and the Court concludes that the following Docket Entries should be maintained under seal: 313,

315, 316, and 327.

       The clerk of court is directed to maintain as sealed the following Docket Entries: 313,

315, 316, and 327.

                                       December 2020.
                         29th day of ___________,
       SO ORDERED, this ____




                                                    Louise W. Flanagan
                                                    United States District Judge




                                                3

         Case 7:16-cv-00233-FL Document 410 Filed 12/29/20 Page 3 of 3
